DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.                                                                                                                                                                                             
Status of Claims
The following is a Non-Final Office Action in response to communications received on 09/06/2022. Claims 1, 9, 11, 21, 22 and 29 have been amended. Claim 6 is cancelled. Therefore, claims 1-5, 7-11, 14 and 21-29 are pending and addressed below.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Claim Objections
Examiner states that claims 1, 9, 21 and 29 are objected for the claim element “the interface”. It is unclear which interface is being referred too.
Examiner states that claims 1 and 21 are objected for the claim element “ …caller id of the mobile wireless device”. It is unclear whether the mobile wireless device is a part of the mobile wireless devices stated in the claim limitations above. Examiner request clarification.
	
The dependent claims recite limitations already claimed in the independent claims from which they depend. Applicant is advised that should claims 2, 4, 5, 7, 8  dependent on independent claim 1 and claim 22 dependent on claim 21 be found allowable, claim 2, 4, 5, 7, 8  and 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-11, 14 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 1, 9 and 21 states of ”coupon identification”, and  “coupon identification, wherein the coupon identification embeds in the coupon identification the caller id” (or a variation thereof). It is unclear if the applicant intends the coupon identification to be interpreted to be the claimed barcode based in light of the specification. Examiner request clarification from application.  


Claim 10 recites the limitation: 

“ the coupon processor provides link to a coupon system web page and being presented categories of coupons to select a category
The coupon processor provides to the coupon system a customer wireless mobile device identifier and receives into the mobile device a customer personalized coupon file”

There is insufficient antecedent basis for the bolded limitations above.

Claim 14 recites the limitation: 

“ the coupon processor displays on request a coupon number that corresponds to the coupon bar code, for the coupon number to be entered in an online merchant web page”

There is insufficient antecedent basis for the bolded limitations above.


Claim 29 recites the limitation: 

“wherein the retail merchant system validates for one time use the scanned coupon bar code with the ECS in real time using the interface and prevents a coupon bar code from being used twice by a mobile wireless device and wherein the ECS tracks the coupons that have been used by a mobile wireless device using the embedded caller id to prevent the ECS from sending the same coupon to the same mobile wireless device in a time period.” 

 There is insufficient antecedent basis for the bolded and underlined limitations above. 






Page 6 of the Specification recites an electronic coupon system “10” and a coupon system “12” (emphasis added):
With reference to Figure 1, an electronic coupon system 10 for delivery of product coupons 20 of product merchants 28 to customers with wireless devices 14 and redemption by retail merchant system 16 is facilitated by a coupon system 12. 
The coupon system [12] is able to send customized coupon files 18 to wireless 10 mobile receivers 14 of customer, on customer request 30 when the mobile device is identified by a wireless device identifier to the coupon system 12. 


    PNG
    media_image1.png
    639
    853
    media_image1.png
    Greyscale

As seen above, coupon system “12” is part of electronic coupon system “10”.
The Examiner states that in the context of independent claims 1, 9 and 21, the claimed “electronic coupon system” or ECS is interpreted as corresponding to element “12” of Fig. 1 (“coupon system 12”). However, in the context of claim 29, the claimed ECS in line 1 of claim 29 is interpreted as element “10” of Fig. 1 (“electronic coupon system” “10”).  The body of claim 29 recites functions associated with the “ECS”, which according to the Figures, should be element “12”. However, as stated above, the ECS of line 1 of claim 29 matches element “10” of Figure 1.  The Specification, title of the invention, etc. describe the invention as being towards an Electronic Coupon System, alluding to element “10”.  The examiner notes the recitation of ECS in the claims is confusing and inconsistent with the original disclosure, but problematic specially in claim 29 for the reasons given above. The examiner suggests amending the claims such that the “ECS” is consistent across all of the claims and there is a differentiation between coupon system “12” and electronic coupon system “10”.  Therefore, claim 29 is rejected as being indefinite. 

Claims 2-5, 7-8, 10-14, 22-28 depend from claims 1, 9 and 21 and do not cure the deficiencies set forth above.




Claim Rejections - 35 USC § 101
	

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.









The claims herein are directed to a system, apparatus and method, which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), however, claims 1-5, 7-11, 14 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more, the judicial exception specifically directed to a concept of providing merchant coupons to a requesting user.  
Claim 1 recites, in part, 
providing for creation of merchant accounts and for entry of data for a plurality of coupon-based advertising campaign, where the advertising campaign, for a specific advertising campaign includes data fields of at least a campaign identification, a coupon identification, a quantity of coupons, a coupon expiration date, a product image and coupon value;
receiving requests for and retrieving selected electronic coupons;
Receives coupon redemption data;
Transferring coupon redemption funds;
assembling and sending customized coupon files to the customers on their request wherein each coupon in the coupon file is identified and tracked;
validates for one time use the scanned coupon bar code and prevents a coupon bar code from being used twice and tracks the coupons that have been used and tracks prevent from sending the same coupon in a time period
provides to the product merchant on demand the tracking of the delivery of coupons to customers and the tracking the redemption of the coupons by customers at retail merchants, so that product merchants can determine the effectiveness of the coupon-based advertising campaign.
Claim(s) 21 recite(s) substantially similar subject matter and the same subsequent analysis should be applied thereto.
Claim 9, recites in part, 
Receives coupon redemption data;
Transferring coupon redemption funds;
receiving a customized coupon file with a plurality of product merchant coupons from multiple merchants, each coupon formatted with fields of a product merchant id, a coupon amount, an expire date, a product identification, the mobile identifier and a coupon bar code; 
where the customized coupon file is generated using coupon redemption data pertaining to the mobile device identifier
storing the customized coupon file; 
providing for a search and selection of a product coupon from the customized coupon file, using a plurality of search fields of product merchant, product identification, coupon amount, and expire data.
validates for one time use the scanned coupon bar code and prevents a coupon bar code from being used twice and tracks the coupons that have been used and tracks prevent from sending the same coupon in a time period

Claim 29, recites in part,
a database which stores a retail merchant id, a retail merchant address, a retail merchant bank account information and a retail merchant personal contact; 
collecting payments for redeemed coupons from product merchants and issuing payments for redeemed coupons to retail merchants; 
each assigned a unique wireless device identifier, that receive a first customized coupon file that include coupons from the ECS, In re Application of: Tara Chand Singhal Page 12 of 23 comprising when, where and which coupons received by the unique wireless device identifier are redeemed; 
based on customer redemption information associated with the first customized coupon files.
validates for one time use the scanned coupon bar code and prevents a coupon bar code from being used twice and tracks the coupons that have been used and tracks prevent from sending the same coupon in a time period

The limitations recited above, as drafted, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, in that they amount to commercial interaction including advertising, marketing or sales activities or behaviors. (See Board Decision 4/17/2020, page 13, paragraph 2)
Accordingly, the claim(s) recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claim(s) only recite(s) the additional elements of:
“an electronic coupon system (ECS)”, “a CPU”, “a memory”, “a storage”, “a database server”, “a coupon logic in the storage and executing in the CPU”, “wherein the ECS is interfaced with a global computer network”, “the ECS comprising a product merchant-interface logic”, “the ECS additionally comprises a customer-interface logic exclusively for use with mobile wireless devices of customers”, “wherein the ECS is also interfaced with at least one retail merchant system and at least one product merchant system“, “wherein the mobile wireless devices are identified to the ECS with caller ids of the customers”, “wherein the coupon-identification embeds the coupon identification and the caller id, wherein the coupon-identification is used by the ECS to track delivery of the coupons and redemption” , “at least one retail merchant system interfaced with the ECS and a retail merchant system scanner, wherein the retail merchant system scanner scans a coupon bar code displayed on a mobile wireless device of a customer, the retail merchant system sends signals reflecting a scanned coupon bar code to the ECS for validation in real time” in claim 1 (and similarly in claim 21, and similarly “a mobile wireless device”, “a CPU”, “a memory”, “a storage”, “a coupon logic stored in a memory and operating in the CPU”, “wherein the coupon logic interface to an electronic coupon system (ECS) on a global computer network”, “identifying the mobile wireless device by data fields, including at least a caller id”, “the coupon logic receives from the ECS a webpage”, “wherein each coupon formatted with a coupon identifier embedding the caller id”, and “display a selected coupon on a device screen with the coupon bard code for the coupon bard code to be scanned by a retail merchant system scanner”, “the at least one retail merchant system has a retail merchant system scanner that scans a coupon bar code displayed on the mobile wireless device and sends signals reflecting a scanned coupon bar code to the ECS for validation in real time” and “the at least one product merchant system sends coupon data to the ECS” of claim 9) and “wherein the retail merchant system validates for one time use”, “wherein the ECS tracks the coupons”, “scanned coupon bar code with the ECS in real time”. 
“an electronic coupon system (ECS)”, “a coupon-based advertising campaign management system”, “a coupon-based advertising campaign planning system”, “a coupon redemption data feedback system” and “a payment system to the customer wireless device”, “wherein the ECS tracks customer redemption information”, “wherein the ECS sends a second customized coupon file”(claim 29)
The additional technical element(s) of an electronic coupon system (ECS, a CPU, a memory, a storage, a database server, a coupon logic in the storage and executing in the CPU, wherein the ECS is interfaced with a global computer network, the ECS comprising a merchant-interface logic, the ECS additionally comprises a customer-interface logic, and mobile wireless devices of claim 1 (and similarly claim 21, and similarly the   “a mobile wireless device”, “a CPU”, “a memory”, “a storage”, “a coupon logic stored in a memory and operating in the CPU”, “wherein the coupon logic interface to an electronic coupon system (ECS) on a global computer network”, of claim 9  is/are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating, storing, displaying, transferring and validating) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the additional functional element(s) of the mobile wireless devices are identified to the ECS with caller ids of the customers, and wherein the coupon-identification embeds the coupon identification and the caller id, wherein the coupon-identification is used by the ECS to track delivery of the coupons and redemption, and the retail merchant system receives coupon redemption funds from the ECS; at least one product merchant system interfaced with the ECS, wherein the product merchant system sends coupon data to the ECS, receives coupon redemption data from the ECS, and transfers coupon redemption funds to the ECS of claim 1 (and similarly claim 21, and similarly the “identifying the mobile wireless device by data fields, including at least a caller id”, “the coupon logic receives from the ECS a webpage”, “wherein each coupon formatted with a coupon identifier embedding the caller id”, and “display a selected coupon on a device screen with the coupon bard code for the coupon bard code to be scanned by a retail merchant system scanner”, “from the ECS, and transfers, to the ECS, coupon redemption funds to be forwarded to the at least one retail merchant system” of claim 9) and “wherein the retail merchant system validates for one time use”, “wherein the ECS tracks the coupons”, “scanned coupon bar code with the ECS in real time”., similarly claim 29 “a payment system to the customer wireless device”, “one or more customer wireless devices” is/are considered to be generic computer function and/or insignificant presolution, extrasolution, post-solution activity, and does not meaningfully limit the claim (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”). Moreover, the Examiner notes the “embedding” element of the claims is simply the insertion of additional coded data into the barcode as per pages 8-9 of Applicant’s specification. This embedding of data and the use thereof, of the mobile device identifier and more specifically a caller id, to identify the phone and track coupon use is an integral part of the method of coupon advertising because it enables the coupons to be used by the customer and tracked. (See Board Decision 4/17/2020, page 17, paragraph 3) 
Dependent claim(s) 2-3, 7-8, 10-11, 14, 22-24 and 27-28 depend(s) from claim(s) 1, 9 and 21, respectively, and includes all of the limitations of claim(s) 1, 9 and 21 and 29. Therefore, claim(s) 2-3, 7-8, 10-11, 14, 22-24 and 27-28 recite(s) the same abstract idea of claim(s) 1, 9 and 21, respectively.  Dependent claim(s) 2-3, 7-8, 10-11, 14, 22-24 and 27-28 recite(s) the additional elements of:
“a retail merchant system scanner (claim 2)
“the coupon bar code embeds, subcodes for a wireless device identifier, the product merchant id, the coupon amount, the coupon expire date, and the product identification” (claim 3)
“the coupon system processor tracks the coupons that have been used by the wireless device identifier and prevents the coupon system processor from sending the same coupons to a same wireless device in a time period” (claim 6)
“a web interface” (claims 7 and 8) and “pay for the redeemed coupons to the retail merchant” (claim 8)
“a coupon system webpage” and “a customer wireless mobile device” (claim 10)
“the coupon code embeds sub-codes for a wireless device identifier, a merchant identifier, an amount, an expire date, a product identification, and a serial number” (claim 11)
“a storage memory” and “embedding in the coupon bard code, sub-codes for a wireless device identifier, the product merchant identifier, the amount, the expiration date, and the product identification, for processing by a retail merchant system by scanning the coupon by the coupon bar code from the display screen of the mobile wireless device” (claim 22)
“receiving the customer mobile wireless device identifier and transmitting into the wireless device, a customized coupon file” (claim 23)
“displaying the selected coupon on a display screen of the device for the coupon bar code to be scanned by a retail merchant scanner” (claim 24)
“an online merchant web page” (claim 27)
“scanning the coupon by the coupon bar code from the mobile wireless device and displaying coupon data on a display screen of the retail merchant system” (claim 28)
The additional technical element(s) of “a retail merchant system scanner (claim 2), “a web interface” (claims 7 and 8), “a coupon system webpage” and “a customer wireless mobile device” (claim 10), “a storage memory” (claim 22), “a display screen of the device… a retail merchant scanner” (claim 24), “an online merchant web page” (claim 27), “a display screen of the retail merchant system” (claim 28) is/are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function) as functional generic computer components that perform the generic functions of processing, communicating, storing and displaying, all common to electronics and computer systems. 
Furthermore, the additional functional element(s) of “the coupon bar code embeds, subcodes for a wireless device identifier, the product merchant id, the coupon amount, the coupon expire date, and the product identification” (claim 3), “the coupon system processor tracks the coupons that have been used by the wireless device identifier and prevents the coupon system processor from sending the same coupons to a same wireless device in a time period” (claim 6), “pay for the redeemed coupons to the retail merchant” (claim 8), “the coupon code embeds sub-codes for a wireless device identifier, a merchant identifier, an amount, an expire date, a product identification, and a serial number” (claim 11), “embedding in the coupon bard code, sub-codes for a wireless device identifier, the product merchant identifier, the amount, the expiration date, and the product identification, for processing by a retail merchant system by scanning the coupon by the coupon bar code from the display screen of the mobile wireless device” (claim 22), “receiving the customer mobile wireless device identifier and transmitting into the wireless device, a customized coupon file” (claim 23), “displaying the selected coupon on a display screen of the device for the coupon bar code to be scanned by a retail merchant scanner” (claim 24), “scanning the coupon by the coupon bar code from the mobile wireless device and displaying coupon data on a display screen of the retail merchant system” (claim 28)  is/are considered to be generic computer function (claims 3, 6, 11, 22 and 28), or insignificant extrasolution activity (claims 8, 23 and 24), and does not meaningfully limit the claim (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”). 
Accordingly, the additional elements of recited above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception (i.e., claims 2, 7-8, 10, 14, 24, and 27-28), or mere instructions to implement an abstract idea on a computer (i.e., claims 3, and 22), or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) (i.e., claims 24, and 28), add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)) (i.e., claims 23, 24 and 28), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) (i.e., claims 2, 7-8, 10, 14, 24, and 27-28).
Thus, the claim(s) is/are “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using additional technical elements to perform the judicial exception of amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (see Applicant’s specification, pages 11-12); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. 
Furthermore, under the 2019 “PEG”, a conclusion that an additional element is insignificant extra-solution activity in Revised Step 2A should be re-evaluated in Step 2B. Here, the “receiving”, “sending”, “transmitting”, “storing”, “displaying” and “transferring” was considered to be extra-solution activity in Revised Step 2A and thus it has been re-evaluated in Step 2B to determine if it is more than what is well-understood, routine and conventional activity in the field. 
Moreover, the Examiner notes that the July 2015 Update: Subject Matter Eligibility, §IV at page 7, and MPEP 2106.05(d)II, indicates that repetitive calculations, receiving, processing, and storing data, scanning or extracting document data, electronic recordkeeping, automating mental tasks, and receiving and transmitting data over a network such as the Internet are each generally recognized as well-understood, routine, and conventional activity when claimed generically.  
Applicant’s specification does not provide any indication that the claimed additional technical elements is/are anything other than a generic, off-the-shelf computer component(s), and the Symantec, TLI and OIP Techs, and Versata court decisions indicate that receiving and transmitting data over a network, storing and retrieving information in memory, and presenting offers is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the “receiving”, “sending”, “transmitting”, “storing” “displaying” and “transferring” step(s) is/are well-understood, routine and conventional activity is supported under Berkheimer Option 2. 
Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)
The remaining dependent claims 2, 4-5, 7-8, 10, 14 and 22-28 appear to merely limit the coupon data itself (claims 2, 22), the tracking and redemption of the coupon (claims 4-5, 8, 25-28), the creation and registering of the coupon (claim 7), providing access to and/or delivering the coupon (claims 10, 23-24), and therefore only limit the application of the idea, this failing to meaningfully limit the claims or the abstract idea.  
Thus, based on the detailed analysis above, claims 1-11, 14 and 21-28 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5,7-11, 14 and 21-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trika et al. (US 2005/0131761 A1) (hereinafter Trika) in view of Retter et al. (US 2007/0150339 A1) (hereinafter Retter) in further view of BYERLEY et al. ( US PG Pubs 20080208688 A 1)(hereinafter BYERLEY) in further view of GRIMES et al. ( CA 2741437) ( hereinafter as GRIMES).

As per claim 1, Trika discloses an e-commerce system comprising: 
an electronic coupon system (ECS) with a CPU, a memory, a storage, a database server, a coupon logic resident in the storage and executing in the CPU, wherein the ECS is interfaced with a computer network ([0012], [0020], [0023], [0048-50]); 
the ECS comprising a merchant-interface logic, wherein the merchant-interface logic provides for multiple merchants to open merchant accounts, and provides for entry of data for a plurality of coupon based advertising campaign in a coupon database ([0012-36], [0040-41], plurality of merchants provides coupon/offer data to coupon system for various goods or services as per [0014], merchants can establish business policies controlling who to deliver coupons to, how often, limited use policies, etc. (i.e. “account information of product merchants”) as per [0022], coupons submitted by plurality of merchants can be stored on system network server (e.g. Fig. 2, “202”)), where the advertising campaign, for a specific advertising campaign includes data fields of, at least, a campaign identification ([0022]), a coupon identification ([0024]), a quantity of coupons ([0026], [0032], [0035]), a coupon expiration date ([0034-35]), a product image ([0028]) and coupon value ([0034]); 
the ECS additionally comprises a customer-interface logic exclusively for use with mobile wireless devices of customers, wherein when the mobile wireless devices connect to the ECS on the global computer network, for searching and for and retrieving selected coupons ([0020-23], [0025-26], user with DCC device requests coupons that have been registered on network from multiple merchants, coupons are stored on the server until the request is received and then delivered to the user DCC device via wireless connection (i.e. “global network” as claimed) as per [0014] and [0017], coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupon can be stored on user mobile device DCC according to global unique identifier (GUID) and storage format (e.g. GUID) chosen based on the particular business policy they want to enforce as per [0021]); 
the coupon logic assembles and delivers wirelessly coupon files to the mobile wireless devices, wherein each coupon file has a plurality of selected coupons wherein each coupon in the coupon file is identified and tracked in the ECS by a customer-delivered coupon-identification, wherein, the coupon-identification is used by the ECS to track delivery of the coupons to customers and redemption of the coupons at retail merchants ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupon can be stored on user mobile device DCC according to global unique identifier (GUID) and storage format (e.g. GUID and coupon code) chosen based on the particular business policy they want to enforce as per [0021], businesses may limit use of coupons to one unique coupon per person according to GUID as per [0026], coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al., coupon id (i.e. “coupon identifier” as claimed) (or GUID) is used to look up coupon information in database as per [0025]) and authentication usage/redemption of said coupon) (The Examiner understands that as per at least [0021] and [0027], multiple coupons from multiple participating merchants are sent to a user’s mobile device DCC, and the Examiner these coupons are sent as a single file during a single communication (particularly according to the synchronizing operations of Trika), and thus customized coupon files are "first assemble[d] and then deliver[ed]” as claimed. As such, the limitation as currently written is satisfied.).  
the ECS tracks the coupons that have been used by the wireless device identifier and prevents the ECS from sending the same coupons to a same wireless device in a time period ([0012-36], [0040-41], coupon usage is tracked, some coupons have rules of limited use for a customer, limited to a specific number of customers, limited sharing rules, etc., consumers have profiles stored on DCC which filter coupons sent to consumer's DCC).

Trika does not explicitly disclose 
the mobile wireless devices are identified to the ECS with caller ids of the customers;
wherein the coupon-identification embeds in coupon identification the caller id of the mobile wireless device.

However, Trika does teach consumer DCC's (i.e. mobile phones in Trika) communicate directly with server over wireless communications to deliver appropriate coupons to requesting DCC’s (Fig. 2, “106/292”, [0023]). Trika also teaches that coupons can be delivered to DCC's in a variety of ways including wireless downloads and other coupon distribution schemes ([0020]).

In addition, Retter teaches an electronic coupon distribution system which identifies requesting users and sends coupon files based on the telephone number of the mobile user via various telephone communication protocols including SMS, MMS, etc. ([0043-45]) Additionally ([0047]) further discloses coupons specific for registered users of which coupon files are based on the telephone number attached to the coupons. Furthermore, the user’s telephone number is used by the system to impose restrictions on the requested coupon to determine whether the coupon is downloadable ([0045], for example only one such coupon per cell phone customer, or once every month or six months since the specific coupons and the recipients are tracked ([0031]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Trika to include identifying the customer by the mobile device identifier using said identifier to send the coupons and to limit the quantity of coupons sent to each device. The rationale for combining in this manner is that both Trika and Retter are directed towards distributing electronic coupons to requesting mobile users. Furthermore, the Examiner notes that Trika already teaches wireless communication between the mobile phone and the server when sending coupon files, and that a unique identifier (e.g. GUID in Trika) is used to limit the number of coupons sent to each customer. Therefore, as per a KSR “B” rationale, it would have been obvious for Trika to implement the device identifier teachings of Retter, since this would be a simple substitution of one known element (i.e. mobile phone number device identifier of Retter) for another (i.e. GUID of Trika) to obtain the predictable result of effectively distributing and tracking electronic coupons. This is particularly reasonable as common sense dictates a mobile phone number would be among a limited number of predictable types of information typically used for identifying users in a mobile environment as per a KSR “obvious to try” rationale. Therefore, it would have been obvious for Trika to implement the teachings of Retter as such. 

TRIKA / RETTER discloses of at least one retail merchant system interfaced with the ECS (fig. 3)and a retail merchant system scanner, wherein the retail merchant system scanner(scanning, para. 0020) scans a coupon bar code (scan coupon, para. 0039) displayed on a mobile wireless device of a customer the retail merchant system sends signals reflecting a scanned coupon bar code to the ECS for validation, (fig. 3, para. 0032, 0043) the ECS tracks the coupons that have been used by the wireless device identifier and prevents the ECS from sending the same coupons to a same wireless device in a time period([0012-36], [0040-41]
  
However TRIKA / RETTER does not disclose:
wherein the retail merchant system scanner scans a coupon bar code displayed on a mobile wireless device of a customer, the retail merchant system sends signals reflecting a scanned coupon bar code to the ECS for validation in real time; at least one product merchant system interfaced with the ECS, wherein the product merchant system sends coupon data to the ECS, receives coupon redemption data from the ECS, and transfers coupon redemption funds to the ECS
and the retail merchant system receives coupon redemption funds from the ECS;
wherein the retail merchant system validates for one time use the scanned coupon bar code with the ECS in real time using the interface and prevents a coupon bar code from being used twice by a mobile wireless device and wherein the ECS tracks the coupons that have been used by a mobile wireless device using the embedded caller id to prevent the ECS from sending the same coupon(wherein validation data to the same mobile wireless device in a time period.

However BYERLEY teaches:
wherein the retail merchant system scanner (scanner para. 0153) scans a coupon bar code displayed on a mobile wireless device of a customer(Scan device display over reader, para. 0154), the retail merchant system sends signals reflecting a scanned coupon bar code to the ECS for validation (validation, para. 0105) in real time(validation real time, para. 0099); at least one product merchant system interfaced with the ECS, wherein the product merchant system sends coupon data to the ECS(para. 0099), receives coupon redemption data from the ECS, and transfers coupon redemption funds to the ECS(reimburse by issuer, para. 0099)
and the retail merchant system receives coupon redemption funds from the ECS;(para. 0106)
wherein the retail merchant system validates for one time use the scanned coupon bar code (validated, para. 0103) with the ECS in real time using the interface and prevents a coupon bar code from being used twice by a mobile wireless device(validation, para. 0103) and wherein the ECS tracks the coupons that have been used by a mobile wireless device using the embedded caller id (phone number associated, para. 0036) to prevent the ECS from sending the same coupon(matching specific codes, para. 0105) to the same mobile wireless device in a time period.(period, para. 0072)

It would be obvious to one of ordinary skill in the art to combine TRIKA / RETTER’s method of determining and processing coupons on devices to utilizing BYERLEY’s method of scanning barcodes and validating coupons to prevent coupons from being used multiple times such that this would allow TRIKA to improve reduction of fraud and tailoring certificates to consumers (para. 0012)

TRIKA / RETTER / BYERLEY does not disclose:
the coupon logic also provides to the product merchant on demand the tracking of the delivery of coupons to customers  and the tracking the redemption of the coupons by customers at retail merchants, so that product merchants can determine the effectiveness of the coupon based advertising campaign.

GRIMES teaches:
the coupon logic also provides to the product merchant on demand the tracking of the delivery of coupons to customers (tracking impressions and redemptions- Page 7 line 10 – 16) and the tracking the redemption of the coupons by customers at retail merchants (tracking impressions and redemptions- Page 7 line 10 – 16), so that product merchants can determine the effectiveness of the coupon based advertising campaign. (effectiveness – page 34 line 3 – 17)

It would be obvious to one of ordinary skill in the art to combine TRIKA / RETTER / BYERLEY’s method of determining and processing coupons on devices to utilizing GRIMES’s method of tracking redemption and impression of offers in order to determine the effectiveness of the offers. This would allow TRIKA to improve competitive strategies while maintaining settlement processes and metrics and improve competitive strategies for merchants, (para. 0020)

***Examiner states that these elements are considered intended use
“…is used by the ECS to track delivery of the coupons to customers and redemption of the coupons at retail merchants”
“…so that product merchants can determine the effectiveness of the coupon based advertising campaign”
“a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.”***

As per claim 2 (and similarly the method of claim 22),Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the system as in claim 1 (as rejected above). Trika further discloses further comprising:
a. the coupon file has a plurality of coupons of product merchants, each coupon formatted with fields of a product merchant identification, a coupon amount, an expire date, a visual product identification, and a coupon bar code ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al.);
b. the coupon file is formatted for being received and stored into the wireless mobile device for the customer to search and select a product coupon from the coupon file and display the selected coupon on the device screen, enabling the coupon bar code to be scanned by a retail merchant system scanner ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, DCC can transmit coupon barcode ID data to electronic coupon terminal (ECT) (serving as POS or extension of POS) for redemption and validation procedures).


As per claim 3 (and similarly the method of claim 22),Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the system as in claim 2 (as rejected above). Trika further discloses further comprising:
the coupon bar code embeds, sub-codes for the product merchant id, the coupon amount, the coupon expire date, and the product identification ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al. (i.e. “sub-codes” as claimed)).

As per claim 4 (and similarly the method of claim 25),Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the system as in claim 2 (as rejected above). Trika further discloses further comprising:
a. the retail merchant system scanner interfaces with the coupon system processor in real time and sends the coupon bar code ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, DCC can transmit coupon barcode ID data to electronic coupon terminal (ECT) (serving as POS or extension of POS) for redemption and validation procedures. ECT either maintains all necessary information for authorizing coupon redemptions or communication with coupon system for applying merchant policies and validation);
b. the coupon system processor validates the coupon code and sends an approval to the retail merchant system for the coupon ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, DCC can transmit coupon barcode ID data to electronic coupon terminal (ECT) (serving as POS or extension of POS) for redemption and validation procedures. ECT either maintains all necessary information for authorizing coupon redemptions or communication with coupon system for applying merchant policies and validation).

As per claim 5,Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the system as in claim 4 (as rejected above). Trika further discloses further comprising:
the coupon system  processor tracks the coupons that have been redeemed and provides an accounting to product merchants via the product merchant interface to the coupon system processor ([0012-36], [0040-41], coupon usage is tracked, some coupons have rules of limited use for a customer, limited to a specific number of customers, limited sharing rules, etc.).

As per claim 6 (and similarly the method of claim 26),Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the system as in claim 4 (as rejected above). Trika further discloses further comprising:
the coupon system processor tracks the coupons that have been used by the wireless device identifier and prevents the coupon system processor from sending the same coupons to a same wireless device in a time period ([0012-36], [0040-41], coupon usage is tracked, some coupons have rules of limited use for a customer, limited to a specific number of customers, limited sharing rules, etc., consumers have profiles stored on DCC which filter coupons sent to consumer's DCC). 

As per claim 7,Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the system as in claim 1 (as rejected above). Trika further discloses further comprising:
the product merchant interface has a web interface for (i) planning a coupon based advertising campaign, (ii) creating and entering in the coupon system processor, product coupons, each coupon identified by fields of product identification, coupon amount, redemption limitations, and coupon expiration ([0012-36], [0040-41], plurality of merchants provides coupon/offer data to coupon system for various goods or services as per [0014], merchants can establish business policies controlling who to deliver coupons to, how often, limited use policies, etc., coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al.).

As per claim 8,Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the system as in claim 1 (as rejected above). Trika further discloses further comprising:
the product merchant interface has a web interface for the product merchant to receive coupon redemption data and pay for the redeemed coupons to the retail merchant ([0012-36], [0040-41], plurality of merchants provides coupon/offer data to coupon system for various goods or services as per [0014], merchants can establish business policies controlling who to deliver coupons to, how often, limited use policies, etc.).

As per claim 9, Trika discloses a mobile wireless device, comprising: 
the mobile wireless device has a CPU, a memory, a storage and a coupon logic stored in a memory and operating in the CPU, a processor of the wireless device ([0012-14], DCC), wherein the coupon logic interfaces to an electronic coupon system (ECS) on a computer network ([0012], [0020], [0023], [0048-50]); 
the coupon logic receives from the ECS a customized coupon file with a plurality of product merchant coupons, wherein each coupon formatted with a coupon identifier and with fields of, a product merchant id, a coupon amount, an expire date, a product identification, the mobile device identifier and a coupon bar code and the coupon logic stores the customized coupon file in the memory of the mobile wireless device ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al., coupon id (or GUID) is used to look up coupon information in database as per [0025]) and authentication usage/redemption of said coupon, the DCC may automatically synchronize on a pre-specified schedule with a registered set of Websites/product sites (i.e. plurality of merchants) and DCC may retain the best coupons and automatically delete any expired or undesirable coupons as per [0021] (i.e. “pre-stores electronic coupons” as claimed), coupons can be distributed to mobile device by posting on a webpage for wireless downloads as per [0020]); and 
the coupon logic provides for a search and selection of a product coupon from the customized coupon file, using a plurality of search fields of, product merchant, product identification, coupon amount, and expire data and display a selected coupon on a device screen with the coupon bar code for the coupon bar code to be scanned by a retail merchant system scanner ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, DCC can transmit coupon barcode ID data to electronic coupon terminal (ECT) (serving as POS or extension of POS) for redemption and validation procedures).  
the ECS tracks the coupons that have been used by the wireless device identifier and prevents the ECS from sending the same coupons to a same wireless device in a time period ([0012-36], [0040-41], coupon usage is tracked, some coupons have rules of limited use for a customer, limited to a specific number of customers, limited sharing rules, etc., consumers have profiles stored on DCC which filter coupons sent to consumer's DCC).


Trika does not explicitly disclose 
identifying the mobile wireless device to the ECS by data fields, including at least a caller id;
wherein each coupon formatted with a coupon identifier embedding the caller id.

However, Trika does teach consumer DCC's (i.e. mobile phones in Trika) communicate directly with server over wireless communications to deliver appropriate coupons to requesting DCC’s (Fig. 2, “106/292”, [0023]). Trika also teaches that coupons can be delivered to DCC's in a variety of ways including wireless downloads and other coupon distribution schemes ([0020]).

In addition, Retter teaches an electronic coupon distribution system which identifies requesting users and sends coupon files based on the telephone number of the mobile user via various telephone communication protocols including SMS, MMS, etc. ([0043-45]) Furthermore, the user’s telephone number is used by the system to impose restrictions on the requested coupon to determine whether the coupon is downloadable ([0045], for example only one such coupon per cell phone customer, or once every month or six months since the specific coupons and the recipients are tracked ([0031]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Trika to include identifying the customer by the mobile device identifier using said identifier to send the coupons and to limit the quantity of coupons sent to each device. The rationale for combining in this manner is that both Trika and Retter are directed towards distributing electronic coupons to requesting mobile users. Furthermore, the Examiner notes that Trika already teaches wireless communication between the mobile phone and the server when sending coupon files, and that a unique identifier (e.g. GUID in Trika) is used to limit the number of coupons sent to each customer. Therefore, as per a KSR “B” rationale, it would have been obvious for Trika to implement the device identifier teachings of Retter, since this would be a simple substitution of one known element (i.e. mobile phone number device identifier of Retter) for another (i.e. GUID of Trika) to obtain the predictable result of effectively distributing and tracking electronic coupons. This is particularly reasonable as common sense dictates a mobile phone number would be among a limited number of predictable types of information typically used for identifying users in a mobile environment as per a KSR “obvious to try” rationale. Therefore, it would have been obvious for Trika to implement the teachings of Retter as such. 

TRIKA / RETTER discloses of wherein the ECS is also interfaced with at least one retail merchant system and at least one product merchant system the at least one retail merchant system has a retail merchant system scanner (fig. 3), that scans a (scanning, para. 0020) coupon bar code (scan coupon, para. 0039) displayed on a mobile wireless device of a customer the retail merchant system sends signals reflecting a scanned coupon bar code to the ECS for validation, (fig. 3, para. 0032, 0043) the ECS tracks the coupons that have been used by the wireless device identifier and prevents the ECS from sending the same coupons to a same wireless device in a time period([0012-36], [0040-41]
 
However TRIKA / RETTER does not disclose:
wherein the retail merchant system scanner scans a coupon bar code displayed on a mobile wireless device of a customer, the retail merchant system sends signals reflecting a scanned coupon bar code to the ECS for validation in real time; at least one product merchant system interfaced with the ECS, wherein the product merchant system sends coupon data to the ECS, receives coupon redemption data from the ECS, and transfers coupon redemption funds to the ECS
and the retail merchant system receives coupon redemption funds from the ECS;
wherein the retail merchant system validates for one time use the scanned coupon bar code with the ECS in real time using the interface and prevents a coupon bar code from being used twice by a mobile wireless device and wherein the ECS tracks the coupons that have been used by a mobile wireless device using the embedded caller id to prevent the ECS from sending the same coupon(wherein validation data to the same mobile wireless device in a time period.

However BYERLEY teaches:
wherein the retail merchant system scanner (scanner para. 0153) scans a coupon bar code displayed on a mobile wireless device of a customer(Scan device display over reader, para. 0154), the retail merchant system sends signals reflecting a scanned coupon bar code to the ECS for validation (validation, para. 0105) in real time(validation real time, para. 0099); at least one product merchant system interfaced with the ECS, wherein the product merchant system sends coupon data to the ECS(para. 0099), receives coupon redemption data from the ECS, and transfers coupon redemption funds to the ECS(reimburse by issuer, para. 0099)
and the retail merchant system receives coupon redemption funds from the ECS;(para. 0106)
wherein the retail merchant system validates for one time use the scanned coupon bar code (validated, para. 0103) with the ECS in real time using the interface and prevents a coupon bar code from being used twice by a mobile wireless device(validation, para. 0103) and wherein the ECS tracks the coupons that have been used by a mobile wireless device using the embedded caller id (phone number associated, para. 0036) to prevent the ECS from sending the same coupon(matching specific codes, para. 0105) to the same mobile wireless device in a time period.(period, para. 0072)

It would be obvious to one of ordinary skill in the art to combine TRIKA / RETTER’s method of determining and processing coupons on devices to utilizing BYERLEY’s method of scanning barcodes and validating coupons to prevent coupons from being used multiple times such that this would allow TRIKA to improve reduction of fraud and tailoring certificates to consumers (para. 0012)

TRIKA / RETTER / BYERLEY does not disclose:
where the customized coupon file is generated using coupon redemption data pertaining to the mobile device identifier herein performance data such as redemptions are sent to advertisers and previous campaign results will generate new campaigns with offers based on this historical performance data.

GRIMES teaches:
where the customized coupon file is generated using coupon redemption data pertaining to the mobile device identifier wherein performance data such as redemptions are sent to advertisers and previous campaign results will generate new campaigns with offers based on this historical performance data. ( page 6 line 1- 30)

It would be obvious to one of ordinary skill in the art to combine TRIKA / RETTER / BYERLEY’s method of determining and processing coupons information on devices to utilizing GRIMES method of determining offers based on historical redemption data for each consumer. This would allow TRIKA to improve competitive strategies while maintaining settlement processes and metrics, para. 0020)




As per claim 10, Trika in view of Retter in further view of BYERLEY in further view of Grimes discloses the mobile wireless device as in claim 9 (as rejected above). Trika further discloses further comprising:
a. the coupon processor provides link to a coupon system web page and being presented categories of coupons to select a category ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al., customers can establish categories of interest as per [0040], DCC can access web page for coupon selection as per [0020]);
b. the coupon processor provides to the coupon system customer wireless mobile device identifier and receives into the mobile device, a customized personalized coupon file ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al., customers can establish categories of interest as per [0040], DCC can access web page for coupon selection as per [0020]).

As per claim 11,Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the mobile wireless device as in claim 9 (as rejected above). Trika further discloses further comprising:
the coupon code embeds sub-codes for  a merchant identifier, an amount, an expire date, a product identification, and a serial number ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al. (i.e. “sub-codes” as claimed)).

As per claim 14,Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the mobile wireless device as in claim 9 (as rejected above). Trika further discloses further comprising:
the coupon processor displays on request a coupon number that corresponds to the coupon bar code, for the coupon number to be entered in an online merchant web page ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al.), customers can shop at on-line merchant location as per [0046]).

As per claim 21, Trika discloses a method for an e-commerce system comprising the steps of: 
providing an electronic coupon system (ECS) with a CPU, a memory, a storage, a database server, a coupon logic resident in the storage and executing in the CPU, wherein the ECS is interfaced with a computer network ([0012], [0020], [0023], [0048-50]); 
comprising by the ECS, a merchant-interface logic, wherein the merchant-interface logic provides for multiple merchants to open merchant accounts, and provides for entry of data for a plurality of coupon based advertising campaign in a coupon database ([0012-36], [0040-41], plurality of merchants provides coupon/offer data to coupon system for various goods or services as per [0014], merchants can establish business policies controlling who to deliver coupons to, how often, limited use policies, etc. (i.e. “account information of product merchants”) as per [0022], coupons submitted by plurality of merchants can be stored on system network server (e.g. Fig. 2, “202”)), where the advertising campaign, for a specific advertising campaign includes data fields of, at least, a campaign identification ([0022]), a coupon identification ([0024]), a quantity of coupons ([0026], [0032], [0035]), a coupon expiration date ([0034-35]), a product image ([0028]), and coupon value ([0034]); 
comprising additionally by the ECS, a customer-interface logic exclusively for use with mobile wireless devices of customers, wherein when the mobile wireless devices connect to the ECS on the global computer network, for searching and for and retrieving selected coupons ([0020-23], [0025-26], user with DCC device requests coupons that have been registered on network from multiple merchants, coupons are stored on the server until the request is received and then delivered to the user DCC device via wireless connection (i.e. “global network” as claimed) as per [0014] and [0017], coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupon can be stored on user mobile device DCC according to global unique identifier (GUID) and storage format (e.g. GUID) chosen based on the particular business policy they want to enforce as per [0021]); 
assembling and delivering by the coupon logic wirelessly coupon files to the mobile wireless devices, wherein each coupon file has a plurality of selected coupons where each coupon in the coupon file is identified and tracked in the ECS by a customer- delivered coupon-identification, wherein, the coupon-identification is used by the ECS to track delivery of the coupons to customers and redemption of the coupons at retail merchants ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupon can be stored on user mobile device DCC according to global unique identifier (GUID) and storage format (e.g. GUID and coupon code) chosen based on the particular business policy they want to enforce as per [0021], businesses may limit use of coupons to one unique coupon per person according to GUID as per [0026], coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al., coupon id (i.e. “coupon identifier” as claimed) (or GUID) is used to look up coupon information in database as per [0025]) and authentication usage/redemption of said coupon) (The Examiner understands that as per at least [0021] and [0027], multiple coupons from multiple participating merchants are sent to a user’s mobile device DCC, and the Examiner these coupons are sent as a single file during a single communication (particularly according to the synchronizing operations of Trika), and thus customized coupon files are "first assemble[d] and then deliver[ed]” as claimed. As such, the limitation as currently written is satisfied.).  
the ECS tracks the coupons that have been used by the wireless device identifier and prevents the ECS from sending the same coupons to a same wireless device in a time period ([0012-36], [0040-41], coupon usage is tracked, some coupons have rules of limited use for a customer, limited to a specific number of customers, limited sharing rules, etc., consumers have profiles stored on DCC which filter coupons sent to consumer's DCC).


Trika does not explicitly disclose 
the mobile wireless devices are identified to the ECS with caller ids of the customers;
wherein the coupon-identification embeds in the coupon identification the caller id of the mobile wireless device 

However, Trika does teach consumer DCC's (i.e. mobile phones in Trika) communicate directly with server over wireless communications to deliver appropriate coupons to requesting DCC’s (Fig. 2, “106/292”, [0023]). Trika also teaches that coupons can be delivered to DCC's in a variety of ways including wireless downloads and other coupon distribution schemes ([0020]).

In addition, Retter teaches an electronic coupon distribution system which identifies requesting users and sends coupon files based on the telephone number of the mobile user via various telephone communication protocols including SMS, MMS, etc. ([0043-45]) Additionally ([0047]) further discloses coupons specific for registered users of which coupon files are based on the telephone number attached to the coupons. Furthermore, the user’s telephone number is used by the system to impose restrictions on the requested coupon to determine whether the coupon is downloadable ([0045], for example only one such coupon per cell phone customer, or once every month or six months since the specific coupons and the recipients are tracked ([0031]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Trika to include identifying the customer by the mobile device identifier using said identifier to send the coupons and to limit the quantity of coupons sent to each device. The rationale for combining in this manner is that both Trika and Retter are directed towards distributing electronic coupons to requesting mobile users. Furthermore, the Examiner notes that Trika already teaches wireless communication between the mobile phone and the server when sending coupon files, and that a unique identifier (e.g. GUID in Trika) is used to limit the number of coupons sent to each customer. Therefore, as per a KSR “B” rationale, it would have been obvious for Trika to implement the device identifier teachings of Retter, since this would be a simple substitution of one known element (i.e. mobile phone number device identifier of Retter) for another (i.e. GUID of Trika) to obtain the predictable result of effectively distributing and tracking electronic coupons. This is particularly reasonable as common sense dictates a mobile phone number would be among a limited number of predictable types of information typically used for identifying users in a mobile environment as per a KSR “obvious to try” rationale. Therefore, it would have been obvious for Trika to implement the teachings of Retter as such. 

TRIKA / RETTER discloses of at least one retail merchant system interfaced with the ECS (fig. 3)and a retail merchant system scanner, wherein the retail merchant system scanner(scanning, para. 0020) scans a coupon bar code (scan coupon, para. 0039) displayed on a mobile wireless device of a customer the retail merchant system sends signals reflecting a scanned coupon bar code to the ECS for validation, (fig. 3, para. 0032, 0043) the ECS tracks the coupons that have been used by the wireless device identifier and prevents the ECS from sending the same coupons to a same wireless device in a time period([0012-36], [0040-41]

However TRIKA / RETTER does not disclose:
wherein the retail merchant system scanner scans a coupon bar code displayed on a mobile wireless device of a customer, the retail merchant system sends signals reflecting a scanned coupon bar code to the ECS for validation in real time; at least one product merchant system interfaced with the ECS, wherein the product merchant system sends coupon data to the ECS, receives coupon redemption data from the ECS, and transfers coupon redemption funds to the ECS
and the retail merchant system receives coupon redemption funds from the ECS;
wherein the retail merchant system validates for one time use the scanned coupon bar code with the ECS in real time using the interface and prevents a coupon bar code from being used twice by a mobile wireless device and wherein the ECS tracks the coupons that have been used by a mobile wireless device using the embedded caller id to prevent the ECS from sending the same coupon(wherein validation data to the same mobile wireless device in a time period.

However BYERLEY teaches:
wherein the retail merchant system scanner (scanner para. 0153) scans a coupon bar code displayed on a mobile wireless device of a customer(Scan device display over reader, para. 0154), the retail merchant system sends signals reflecting a scanned coupon bar code to the ECS for validation (validation, para. 0105) in real time(validation real time, para. 0099); at least one product merchant system interfaced with the ECS, wherein the product merchant system sends coupon data to the ECS(para. 0099), receives coupon redemption data from the ECS, and transfers coupon redemption funds to the ECS(reimburse by issuer, para. 0099)
and the retail merchant system receives coupon redemption funds from the ECS;(para. 0106)
wherein the retail merchant system validates for one time use the scanned coupon bar code (validated, para. 0103) with the ECS in real time using the interface and prevents a coupon bar code from being used twice by a mobile wireless device(validation, para. 0103) and wherein the ECS tracks the coupons that have been used by a mobile wireless device using the embedded caller id (phone number associated, para. 0036) to prevent the ECS from sending the same coupon(matching specific codes, para. 0105) to the same mobile wireless device in a time period.(period, para. 0072)

It would be obvious to one of ordinary skill in the art to combine TRIKA / RETTER’s method of determining and processing coupons on devices to utilizing BYERLEY’s method of scanning barcodes and validating coupons to prevent coupons from being used multiple times such that this would allow TRIKA to improve reduction of fraud and tailoring certificates to consumers (para. 0012)

TRIKA / RETTER / BYERLEY does not disclose:
data fields concerning delivery of coupons to a mobile wireless device, redemption of coupons by the mobile wireless device, and effectiveness of the coupon based advertising campaigns.

GRIMES teaches:
data fields concerning delivery of coupons(offer impressions, page 65 line 10 – 25) to a mobile wireless device, (device, page  17 line 1 – 5) redemption of coupons(offer impressions, page 65 line 10 – 25) by the mobile wireless device,(device, page  17 line 1 – 5) and effectiveness of the coupon based advertising campaigns (effectiveness, page 34 line 3 – 10 )

It would be obvious to one of ordinary skill in the art to combine TRIKA / RETTER / BYERLEY’s method of determining and processing coupons on devices to utilizing GRIMES’s method of data fields concerning delivery of coupons and redemption of coupons to determine effectiveness. This would allow TRIKA to improve competitive strategies while maintaining settlement processes and metrics and improve competitive strategies for merchants, (para. 0020)

***Examiner states that these elements are considered intended use
“…is used by the ECS to track delivery of the coupons to customers and redemption of the coupons at retail merchants”
“…so that product merchants can determine the effectiveness of the coupon based advertising campaign”
“a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.”***

As per claim 22,Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the method as in claim 21 (as rejected above). Trika further discloses further comprising:
a. wirelessly transmitting by the coupon system processor for receiving and locally storing, in a storage memory of the mobile wireless device, a file with a plurality In re Application of: Tara Chand Singhal Page 10 of 23of product merchant coupons, each coupon formatted with fields of a merchant identifier, an amount, an expiration date, a product identification, and a coupon bar code; ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al.);

b. embedding in the coupon bar code, sub-codes for,  the product merchant identifier, the amount, the expiration date, and the product identification, for processing by a retail merchant system by scanning the coupon by the coupon bar code from the display screen of mobile wireless device. ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, DCC can transmit coupon barcode ID data to electronic coupon terminal (ECT) (serving as POS or extension of POS) for redemption and validation procedures).


As per claim 23,Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the method as in claim 22 (as rejected above). Trika further discloses further comprising:
a. receiving a link to a coupon system processor from the wireless device for presenting categories of coupons for selecting a category ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al., customers can establish categories of interest as per [0040], DCC can access web page for coupon selection as per [0020]);
b. receiving the customer mobile wireless device identifier and transmitting into the mobile device, a customized personalized coupon file ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al., customers can establish categories of interest as per [0040], DCC can access web page for coupon selection as per [0020]).

As per claim 24,Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the method as in claim 22 (as rejected above). Trika further discloses further comprising the steps of:
a. receiving inputs by the coupon system processor from the wireless device for searching and selecting a plurality of coupons from the coupon system ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al., the DCC may automatically synchronize on a pre-specified schedule with a registered set of Websites/product sites (i.e. plurality of merchants) and DCC may retain the best coupons and automatically delete any expired or undesirable coupons as per [0021] (i.e. “pre-stores electronic coupons” as claimed), coupons can be distributed to mobile device by posting on a webpage for wireless downloads as per [0020] (i.e. "receiving inputs…for searching a selecting” as claimed)); and
b. downloading to the storage memory of the wireless device a coupon file with a plurality of coupons for a customer displaying the selected coupon on a display screen of the device, for the coupon bar code to be scanned by a retail merchant scanner ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, DCC can transmit coupon barcode ID data to electronic coupon terminal (ECT) (serving as POS or extension of POS) for redemption and validation procedures) (Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  See e.g. MPEP §2106 II C:  “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.”  In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006)(where the Federal Circuit affirmed the Board’s claim construction of “further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased” since “this additional content did not narrow the scope of the claim because these limitations are stated in the permissive form ‘may.’”). As a courtesy, the Examiner has analyzed the claim language and phrasing as indicated by the underlined sections or words above, and determined that the phrasing is not required due to the terminology being optional, in conformity with MPEP § 2111.04.).

As per claim 27,Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the method of claim 24 (as rejected above). Trika further discloses further comprising:
displaying from the coupon file a coupon number corresponding the coupon bar code for entering the coupon number in an online merchant web page ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, coupons contain data including barcode, expiration, image, product name, authorized stores, discount amount, etc. as per [0035] et al.), customers can shop at on-line merchant location as per [0046]).

As per claim 28,Trika in view of Retter in further view of BYERLEY in further view of Grimes  discloses the method as in claim 22 (as rejected above). Trika further discloses further comprising the steps of:
processing by the retail merchant system by scanning the coupon by the coupon bar code from the mobile wireless device and displaying coupon data on a display screen of the retail merchant system ([0012-36], [0040-41], customers carry mobile devices (i.e. aka digital coupon carrier (DCC), coupon files are sent to DCC containing a plurality of coupons based on location, proximity, preferences, etc., coupons are stored on DCC and can be accessed by customer at a later time for redemption purposes, DCC can transmit coupon barcode ID data to electronic coupon terminal (ECT) (serving as POS or extension of POS) for redemption and validation procedures, ECT either maintains all necessary information for authorizing coupon redemptions or communication with coupon system for applying merchant policies and validation).

Claims 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OHME et al. ( WO 2009073635 A 1)(hereinafter OHME) in further view of GRIMES et al. ( CA 2741437) ( hereinafter as GRIMES) in further view of BYERLEY et al. ( US PG Pubs 20080208688 A 1)(hereinafter BYERLEY)

Claim 29, 
OHME discloses:

An electronic coupon system (ECS) comprising a retail merchant system comprising a database which stores a retail merchant id(merchant ID, Fig. 10) , a retail merchant address(para. 0030), a retail merchant bank account information(merchant bank information, para. 0029) and a retail merchant personal contact(contact, para. 0072); 
a product merchant system comprising a coupon based advertising campaign management system(campaign, para. 0080), a coupon based advertising campaign planning system (plan, para. 0020 and 0021), a coupon redemption data feedback system (redemption and para. 0021) and a payment system for collecting payments for redeemed coupons from product merchants and issuing payments for redeemed coupons to retail merchants; (payment, para. 0039)
one or more customer wireless devices, each assigned a unique wireless device identifier(phone id, para. 40), that receive a first customized coupon file(file, para. 0057) that include coupons from the ECS, In re Application of: Tara Chand Singhal Page 12 of 23 wherein the ECS tracks customer redemption information comprising when, where and which coupons received by the unique wireless device identifier are redeemed; (track para. 0020, 0021)

GRIMES teaches:
wherein the ECS sends a second customized coupon file to the customer wireless device(page 17 line 1-5), based on customer redemption information associated with the first customized coupon files. ( page 6 line 1- 30)

It would be obvious to one of ordinary skill in the art to combine OHME’s method of determining and processing coupons in a retail system to utilizing GRIMES method of determining offers based on historical redemption data for each consumer. This would allow the merchant to improve merchant plans and competitive strategies. (Para. 0020)

OHME / GRIMES does not disclose:
wherein the retail merchant system validates for one time use the scanned coupon bar code  with the ECS in real time using the interface and prevents a coupon bar code from being used twice by a mobile wireless device  and wherein the ECS tracks the coupons that have been used by a mobile wireless device using the embedded caller id to prevent the ECS from sending the same coupon to the same mobile wireless device in a time period.

BYERLEY teaches:
wherein the retail merchant system validates for one time use the scanned coupon bar code (validated, para. 0103) with the ECS in real time using the interface and prevents a coupon bar code from being used twice by a mobile wireless device(validation, para. 0103) and wherein the ECS tracks the coupons that have been used by a mobile wireless device using the embedded caller id (phone number associated, para. 0036) to prevent the ECS from sending the same coupon(matching specific codes, para. 0105) to the same mobile wireless device in a time period.(period, para. 0072)

It would be obvious to one of ordinary skill in the art to combine OHME / GRIMES’s method of determining and processing coupons on devices to utilizing BYERLEY’s method of scanning barcodes and validating coupons to prevent coupons from being used multiple times such that this would allow OHMES to allow the merchant to improve merchant plans and competitive strategies. (Para. 0020)

Response to Arguments
 The examiner states that based on the applicants remarks that the amended claim limitations are not persuasive and the applicants 101 rejection is maintained. The amended claim limitations are still directed to an abstract idea and is not integrated into a practical application or have significantly more as outlined in the rejection above.

The applicant argues the following:
“"Furthermore, the specific arrangement and structure of the claimed coupon-based advertisement system "is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks", namely because all digital advertising is performed using computer technology and computer networks.”

 The examiner does not find this persuasive because the claims are utilizing the computer elements to implement the abstract idea. Furthermore, the examiner states that board has addressed this argument. (See Board Decision 04/17/2020)

Additionally, the applicant argues that the claims are similar to Enfish however in order to correlate to Enfish, the claims would require having technical improvements of benefits. The computer components are being used for their functionality of retrieving data, analyzing data, and outputting a result based on the retrieval and analysis. Enfish was found to be patent eligible because the claims were directed to computer functionality improvements rather than using existing computers as tools in aid of processes focused on “abstract ideas”.  In Enfish, the claims focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement (a particular database technique) in how computers could carry out one of their basic functions of storage and retrieval of data. The present case is different because the focus of the claims is not on such an improvement in computers as tools, but on certain abstract ideas that use computers as tools.

The applicant argues
“Rather, the amended claims concern a specific way of providing security: (1) scanning and validating the bar code over interfaces for one time use; (2) preventing repeated use of the bar code in real time; (3) embedded caller id allows for checking use; and (4) tracking to prevent second sending of same coupon to mobile device. Even if the subject matter of the amended claims are abstract ideas (which they are not), these additional features are non-conventional, practical solutions that transform the claims into patentable subject matter.”

In response, the examiner respectfully submits that the applicants amended claims regarding 1 – 4 as stated by the applicant above are directed to a business solution instead of a technological improvement. The examiner maintains that the additional elements beyond the abstract idea do not integrate it into a practical application. 

Similar to the Board’s analysis on 04/17/2020, neither the present claims nor the specification describe in sufficient specificity how the technological problem is solved. Instead, the claims recite the above identified abstract idea with additional elements beyond the abstract idea described by applicant as prior art. 

Specifically, the specification explicitly mentions that the claimed hardware and software as stated is prior art. See page 9 and 12 of the specification.
Page 9 “ The wireless device 14 is a prior art device that has been adapted with the coupon function 40 features as described above. The technology itself underlying 10 the coupon function 40, as described above is based on programming the device 14 with a coupon function applications with features as described above and is prior art and no specific claim is made for such technology.”

Page 12 “ The coupon system 12 hardware and support software is prior art except the coupon system application that is hosted on the hardware with the help of prior art support software.”

In addition, the examiner notes that neither the specification or drawings disclose “caller ID”. 
 
The applicant argues that the claims do not monopolize coupon-based advertising. The examiner states that to be patent eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claims describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolized the exception.

The applicant further argues that with respect to Uniloc (Fed cir. 2020) the amended claims recited non-abstract improvements to the functionality of a computer network. However the applicants argument stating that they are patent eligible because the amended claims allow the product merchant to track the delivery of coupons to customers to track redemption of coupons by customers in order to determine effectiveness is not persuasive. the improvement is in respect to the abstract idea and not the improvement of the functionality of the computer or network platform.

The examiner additionally states that the applicant references the Berkheimer memo, as stated in the MPEP, case law stating the following regarding generic computer implementations. These additional limitations are used to implement the abstract idea above and are recited in a high level of generality ( i.e. a generic processor performing a generic computer function of processing data. Thus this step is no more than mere instructions to apply the exception on a generic computer.  In addition, using a processor to process data has been well understood routine, conventional activity in the industry for many years. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). See MPEP 2106.05d I and II. In addition, the examiner points applicant to the prior board decision (See Board Decision 04/17/2020) and to the rejection above.

Regarding 103
The examiner further states that the arguments regarding the newly amended claims are not persuasive and are moot due to a new grounds of rejection. 

The examiner also notes with the applicants specification, the wireless device regarding the coupon and mobile wireless device is applicant admitted prior art as stated in the specification on page 9.

“ The wireless device 14 is a prior art device that has been adapted with the coupon function 40 features as described above. The technology itself underlying 10 the coupon function 40, as described above is based on programming the device 14 with a coupon function applications with features as described above and is prior art and no specific claim is made for such technology.”
Conclusion




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.H.T/Examiner, Art Unit 3681            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681